Michelle Griffith, Personal
                                                                  Representative of the Estate of
                                                                         Dell O. Amy,



                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 14, 2015

                                      No. 04-15-00035-CV

                       ARK DIMENSION 4, INC. and Robert Pospisil,
                                   Appellants

                                                v.

    Michelle GRIFFITH, Personal Representative of the Estate of Dell O. Amy, deceased,
                                      Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                  Trial Court No. 12575A
                       Honorable N. Keith Williams, Judge Presiding


                                         ORDER
       Appellants have responded to our show cause order with adequate proof that the motion
for new trial was mailed on November 14, 2014 by certified mail, return receipt requested.
Therefore, appellants’ notice of appeal was timely filed and we have jurisdiction. TEX. R. CIV. P.
5; TEX. R. APP. P. 25.1(a), 26.1(a)(1). This appeal is retained on the court’s docket.

       The clerk’s record was filed on March 6, 2015. There being no reporter’s record, the
appellants’ brief is due thirty (30) days from the date of this order.


                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2015.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court